Casey, J.
Appeal from a judgment of the Supreme Court at Special Term (Cholakis, J.), entered November 2, 1983 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
The petition in this proceeding to review a determination of respondent was served only on the Attorney-General. In response to respondent’s motion to dismiss the petition for lack of personal jurisdiction, the process server for petitioner alleged that he was advised by a person in the Attorney-General’s New York City office that respondent did not maintain an office there, and that the Attorney-General would accept service on behalf of respondent and was authorized to accept it. Such representations, even if true, do not validate process that was not served in accordance with the mandates of CPLR 308,403 (c) and 7804 (c) (Matter of Johnson v New York State Employees’ Retirement Sys., 90 AD2d 573). Even if service was properly made on the Attorney-General, which is doubtful herein in view of the provisions of CPLR 7804 (c) requiring that such service be “at an office of the attorney general in the county in which venue of the proceeding is designated”, such service would not confer jurisdiction on respondent (Matter of Jones v Coughlin, 87 AD2d 953; Matter of Cohen v State Tax Commn., 51 AD2d 79). Accordingly, the judgment of Special Term must be affirmed.
Judgment affirmed, without costs. Main, J. P., Casey, Yesawich, Jr., Leviné and Harvey, JJ., concur.